Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application filed on 04/15/2021. 
Claims 1-20 are currently pending and have been examined.
	
Priority
The claim of priority to Provisional US Application 62/010,120 is acknowledged. Accordingly, the pending claims are given an effective priority date of 04/23/2020.

Claim Objections
Claim 9 is objected to because of the following informalities: the claim includes a typo, in that it ends with the extraneous words “the stages further comprising”.  Appropriate correction is required.

Claim Rejection - 35 USC § 112(b)
 The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Examiner notes that Claims 2-3 refer to “the matches;” this interpretation appears to be in line with such dependent claims as well.
Claim 1 further recites the limitation “final products”. This renders the claim indefinite as it is unclear whether these final products are the identified product results of the previous step, a further refinement of these product results, or a distinct set of products. For the purposes of this examination, the limitations is being interpreted to read “the product results”.
Claims 2-7 inherit the deficiencies of claim 1and are rejected on the same basis.

Claim 2 recites the limitation “the product review information”. This renders the claim indefinite as the limitation lacks antecedent basis in the claim. For the purposes of this examination, the limitations is being interpreted to read “the product user review information”.

Claim 8 recites the limitation “matches” in line 10. This renders the claim indefinite as it is unclear whether these matches are intended to be the same matches as line 6, or a different set of matches. For the purposes of this examination, the limitations is being interpreted to read “the matches”. Examiner notes that Claims 9-10 refer to “the matches;” this interpretation appears to be in line with such dependent claims as well.
Claim 8 further recites the limitation “final products”. This renders the claim indefinite as it is unclear whether these final products are the identified product results of the previous step, a further refinement of these product results, or a distinct set of products. For the purposes of this examination, the limitations is being interpreted to read “the product results”.
Claims 9-14 inherit the deficiencies of claim 1and are rejected on the same basis.

Claim 9 recites the limitation “the product review information”. This renders the claim indefinite as the limitation lacks antecedent basis in the claim. For the purposes of this examination, the limitations is being interpreted to read “the product user review information”.
Claim 10 inherits the deficiencies of claim 9 and is rejected on the same basis.

Claim 15 recites the limitation “matches” in line 12. This renders the claim indefinite as it is unclear whether these matches are intended to be the same matches as line 8, or a different set of matches. For the purposes of this examination, the limitations is being interpreted to read “the matches”. Examiner notes that Claims 16-17 refer to “the matches;” this interpretation appears to be in line with such dependent claims as well.
Claim 15 further recites the limitation “final products”. This renders the claim indefinite as it is unclear whether these final products are the identified product results of the previous step, a further refinement of these product results, or a distinct set of products. For the purposes of this examination, the limitations is being interpreted to read “the product results”.
Claims 16-20 inherit the deficiencies of claim 1and are rejected on the same basis.

Claim 16 recites the limitation “the product review information”. This renders the claim indefinite as the limitation lacks antecedent basis in the claim. For the purposes of this examination, the limitations is being interpreted to read “the product user review information”.
Claim 17 inherits the deficiencies of claim 16 and is rejected on the same basis.


Claim Rejection – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7 are directed to a process, claims 8-14 are directed to an article of 

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). 
Taking Claim 1 as representative, Claim 1 recites at least the following limitations that are believed to recite an abstract idea:
receiving beauty characteristic values ("BCVs") for beauty characteristic types ("BCTs") associated with a recommendation service; 
identifying product results from matches of BCVs for at least first and second BCTs with product user review information, the first and second BCTs selected from a group including skin tone, age, and skin type; 
determining confidence scores for products in final products results according to weighted values of matches; and 
causing scored product results to be displayed based on the confidence scores.

The above limitations recite the concept of product recommendations. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions and managing personal behavior or relationships or interactions between people. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1, 8, and 15 recite an abstract idea (Step 2A, Prong One: YES).
                Under Prong Two of Step 2A of the 2019 PEG, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a server and a user interface. Claim 8 recites the further additional elements of a non-transitory, computer-readable medium containing instructions executable by a hardware-based processor. Claim 15 recites the further additional elements of a memory storage and a computing device. Although these additional computer-related elements are recited, claims 1, 8, and 15 merely invokes such 
                Since claims 1, 8, and 15 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 8, and 15 are “directed to” an abstract idea under Step 2A of the Alice/Mayo test (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
The recitation of various additional elements within the claim are acknowledged, namely a server and a user interface. Claim 8 recites the further additional elements of a non-transitory, computer-readable medium containing instructions executable by a hardware-based processor. Claim 15 recites the further additional elements of a memory storage and a computing device. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claims 1, 8, and 15 merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f).  Furthermore, claims 1, 8, and 15 generally link the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h).
Even when considered as an ordered combination, the additional elements of claims 1, 8, and 15 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 8, and 15 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 8, and 

Dependent claims 2-7, 9-14, and 16-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-7, 9-14, and 16-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions. Dependent claims 2-6, 9-13, and 16-20 fail to identify additional elements and as such, are not indicative of integration into a practical application. Under Prong Two of Step 2A, the limitations of dependent claims 2-6, 9-13, and 16-20, when considered both individually and as a whole, are not indicative of integration into a practical application for at least similar reasons as discussed above. Dependent claims 7 and 14  further recite additional elements, such as an API call. Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, dependent claims 7 and 14 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Furthermore, dependent claims 7 and 14 generally link the use of the abstract idea to a particular technological environment or field of use. As such, under Step 2A, dependent claims 2-7, 9-14, and 16-20 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 8, and 15, dependent claims 2-7, 9-14, and 16-20 analyzed individually and as an ordered combination, merely invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself. See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-20 are ineligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US 20170287044 A1), hereinafter Rose, in view of Kuang (US 20210015241 A1), hereinafter Kuang.
	
	Regarding Claim 1, Rose teaches a method for providing beauty product recommendations, the method comprising: 
receiving, with a server (Rose: [0218] “The network interfaces 704 enable communication … the recommendation engine … the user device … database …and the user data server(s)”), beauty characteristic values ("BCVs") for beauty characteristic types ("BCTs") associated with a recommendation service (Rose: [0040] “The user profiles include demographic and contact information relating to each user including e.g., age, gender, …the profiles may include aspects derived from the collected health-parameter data including e.g., … weight, goals, etc.” – [0141] “The static aspects may include e.g., gender …, pants size, shirt size, shoe size, etc. These fixed value aspects may be represented in the profile as their actual value (e.g., S, M, L, XL, size 11.5, etc.) .” –It is understood that the fixed value constitutes the BCV of the aspect, which constitutes a BCT.); 
identifying, with the server, product results from matches of BCVs for at least first and second BCTs with product user review information, the first and second BCTs selected from a group including age (Rose: [0041] “only certain ones of the compared product records (i.e., those having a threshold level of similarity to the user profile aspects) are provided as recommended items” – [0127] “the product profiles and user profiles are compared to arrive at one or more product recommendations (step 388), i.e., products which have a threshold level of similarity to the 
determining, with the server, confidence scores for products in final products results according to weighted values of matches (Rose: [0102] “data relating to consumer's specific preferences is compared to the product data to determine a likelihood that the consumer will prefer a style, fit, etc. of each product. … The data is compared in order to determine a percent match for a given item to a specific subscriber profile.” – [0104] “aspects are utilized to derive a score, such aspects are more dynamic in nature and products may be ranked according to their applicability to the given aspect. For example, sports / activities in which the customer participates, style and color preferences, etc. may be utilized in a comparison to the product data. Products which closely match the user's profile preferences will be scored more highly.” – [0106] “Each of the aforementioned comparison basis (e.g., popularity, weather appropriateness, style match, and sport seasonality) or score modules are… used as the basis for determining an overall score for the product as it relates to the particular subscriber … each score module is weighted according to its ability to precisely identify appropriate products.”); and 
causing scored product results to be displayed in a user interface based on the confidence scores (Rose: [0073] “FIG. 2A …the interface generally comprises a first panel which lists the computer - generated recommendations” – [0075] “every product is listed in order of similarity or relevance to the subscriber ' s profile.” – [0084] “the item of FIG. 2B was determined to have an overall score … which is comprised of several score modules including …profile match.” – [0042] “recommend one or more of the available products based on similarity and / or provide a list of all products in order of most to least likely to be of interest for purchase by the user .” – The displayed recommended products and scores can be seen in Figures 2A-2B.).

While [0007] of Rose references grouping users by skin tone/color, Rose does not specifically teach that the first and second BCTs are selected from a group including skin tone, age, and skin type. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Rose would continue to teach the first and second BCTs selected from a group including age except that now it would also teach wherein the first and second BCTs are also selected group a group including skin tone and skin type according to the teachings of Kuang. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to make recommendations more suitable to the person (Kuang: [0057]).

Regarding Claim 2, Rose/Kuang teach the method of claim 1, wherein determining the confidence scores includes assigning the weighted values to the matches based on degrees of correspondence between the product review information and the BCVs (Rose: [0096] “a module may be provided which takes into consideration reviews of products (star ratings and / or natural language processing of text reviews) from ecommerce or online purchases. Another module may account for popularity and / or product rate of return or reviews at non-online retailers (i.e., so called “brick and mortar” stores).” – [0106] “Each of the aforementioned comparison …or score modules are … used as the basis for determining an overall score for the product as it relates to the particular subscriber”)

Regarding Claim 3, Rose/Kuang teach the method of claim 2, wherein assigning the weighted values is based on product information categories associated with the matches (Rose: [0084] “the weighting scheme may provide that e.g., profile matches are weighted at 4x, sports seasonality and popularity are weighted at 2x, and weather matching is weighted at 3x; other weighting schemes may also be applied”).

Regarding Claim 4, Rose/Kuang teach the method of claim 1, wherein the product user review information is included in a product library, and wherein the products included in the product library are determined based on a credential associated with the recommendation service (Rose: [0157] “the product profile database 116 and / or the product database 156 is configured to store a plurality of product profiles.” – [0049] “other product records meeting at threshold level of similarity to that of Product A may be identified and likewise updated”). 

Regarding Claim 5, Rose/Kuang teach the method of claim 4, wherein the product library is unrestricted and the products in the product library include products from a plurality of beauty product providers (Rose: [0096] “takes into consideration reviews of products …from ecommerce or online purchases. …account for popularity …or reviews at non-online retailers (i.e., so called “brick and mortar” stores).”).

Regarding claims 8-12, the limitations of medium claims 8-12 are closely parallel to the limitations of method claims 1-5, with the additional limitation of a non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for providing beauty product recommendations (Rose: [0027] “Disclosed embodiments include systems , apparatus , methods and storage medium associated with product recommendation” – Claim 16: “An apparatus configured to provide product recommendations, said apparatus comprising: at least one network interface … a storage apparatus; and a processor configured to execute at least one computer program, said computer program comprising a plurality of instructions which are configured to …executed by said processor”) and are rejected on the same basis.

Regarding claims 15-19, the limitations of system claims 15-19 are closely parallel to the limitations of method claims 1-5, with the additional limitation of a memory storage including a non-transitory, computer-readable medium comprising instructions; and a computing device including a hardware-based processor that executes the .

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rose, in view of Kuang, and further in view of Carlyle (US 20180075035 A1), hereinafter Carlyle.


Regarding Claim 6, Rose/Kuang teach method of claim 4, but do not teach that the product library is restricted and the products in the product library include products from a single beauty product provider associated with the recommendation service.  
However, Carlyle teaches systems for store-specific product recommendations (Carlyle: Abstract), including that the product library is restricted and the products in the product library include products from a single beauty product provider associated with the recommendation service (Carlyle: [0067] “The product feed can include a list of available products at a store … upload product feed information to the database 140 daily, such as from retailer server 150. … the recommendation server 130 can contact the retailer server 150 using an API call, and receive the most recent product feed” – [0008] “a store-specific recommendation engine that uses sales data (e.g., invoices) and a product feed (e.g., inventory data). Using this information, the system trains a model graph database that establishes store-specific relationships between products. Then, based on a recommendation request for a particular store … the recommendation engine delivers a recommendation.” – [0068] “The recommendations can be based on which products are in stock at the particular store” – It is understood, as in claim 1, that a particular retailer can be a beauty product provider.). This known technique is applicable to the method of Rose/Kuang as they share characteristics and capabilities, namely they are directed to product recommendations.  

In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to link recommendations to a shopper’s particular shopping experience (Carlyle: [0005]).

Regarding Claim 7, Rose/Kuang/Carlyle teach the method of claim 6, further comprising receiving, with the server, an application programing interface call from the recommendation service associated with the BCVs (Rose: [0067] “The customer interacts with the recommendation services 152 via user interface 162. … The interface 162 may comprise a web page or website” – [0095] “customer data is collected by the recommendation engine 104 from e.g., the customer database 158 a” – It is understood that a website’s query to a database constitutes an API call.). 

	Regarding claims 13-14, the limitations of computer-readable medium claims 13-14 are closely parallel to the limitations of method claims 6-7, and are rejected on the same basis.

	Regarding claim 20, the limitations of system claim 20 are closely parallel to the limitations of method claim 6, and are rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Koruga et al (CA 2750266) teaches a system for product recommendations related to skincare, including skin similarity determinations.
Stoppelman (CA 2613699) teaches product recommendations, including the user of collaborative filtering to make recommendations based on user similarity.
Kirby et al (US 20140067597 A1) teaches a recommendation system that uses collaborative filtering for recommending product purchases. The system uses product ratings/reviews to make recommendations to a user.
Bedard et al (US 20060282304 A1) teaches a collaborative filtering system for product recommendations, which uses user demographics and product ratings to recommend products.
Kenedy et al (US 20100169262 A1) teaches a recommendation system which determines confidence in product recommendations for a user.
Rubinstenn (US 20030065588 A1) teaches methods for assisting a user in selecting a beauty product, using a comparison to users with similar skin.
Matsunami et al (NPL –see attached) teaches a collaborative filtering recommender system that utilizes product reviews/ratings in determining user similarity in a cosmetics environment.
Wang et al (NPL –see attached) teaches a cosmetic recommender system, including the use of a confidence calculation in determining which products to recommend.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 

/T.J.S./Examiner, Art Unit 3684      

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684